Citation Nr: 1204223	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-35 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for left ear hearing loss.

2.  Entitlement to a compensable disability rating for service-connected right ear hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the above claims.

In seeking a higher rating for his impaired hearing, the Veteran reported having tinnitus, and the examiner who performed the March 2009 VA audiology examination opined that his tinnitus was secondary to his hearing loss.  Thus, the issue of entitlement to service connection for tinnitus has been raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to a higher rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 1993, the RO denied the Veteran's claim for service connection for left ear hearing loss.  The Veteran did not perfect a timely appeal.  

2.  Evidence relevant to the Veteran's claim received since the August 1993 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim; is not cumulative or redundant of the evidence previously considered and raises a reasonable possibility of substantiating the claim.

3.  Left ear hearing loss had its onset in service.

CONCLUSIONS OF LAW

1.  The August 1993 RO decision denying the claim for service connection for left ear hearing loss is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  The evidence relevant to the claim for service connection for left ear hearing loss received since the last final decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Resolving all doubt in the Veteran's favor, left ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's left ear hearing loss claim and grants service connection for the disability.  As such, no discussion of VA's duty to notify and assist is necessary.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The Veteran was initially denied service connection for left ear hearing loss in August 1993.  In that same decision, service connection for hearing loss of the right ear was granted.  The RO noted that the Veteran's hearing level in the left ear on entrance into service was 15, 10, 30, 20, 25, and 25, and his hearing level at separation was 20, 20, 25, 30, 30, and 15.  The RO denied service connection based on aggravation for left ear hearing loss.  After appropriate notice of this decision and of his appellate rights, the Veteran did not file a timely appeal and the decision therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran filed a claim to reopen in March 2006.  Following a careful review of the evidence of record, the Board finds that evidence has been submitted following the RO's final decision in August 1993 that is sufficient to reopen the Veteran's claim for service connection as it is "new" within the meaning of 38 C.F.R. § 3.156.  

This evidence includes VA examinations dated September 2006 and March 2009.  During the September 2006 examination, the Veteran stated that he had progressive hearing loss and tinnitus since the early 1980s.  He also reported having considerable noise exposure and recurrent ear infections during his three years of service and had no history of recreational or occupational noise exposure.  The Board further finds that this evidence is material as it raises a reasonable possibility of substantiating the claim since it demonstrates continuity of symptoms since service.  As new and material evidence has been presented, the claim is reopened.  

The Board will now address the issue of entitlement to service connection for left ear hearing loss on the merits.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Impaired hearing will be considered to be a disability if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Service connection for sensorineural hearing loss may be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Post-service medical treatment records show that the Veteran had been diagnosed as having left ear hearing loss according to VA standards.  See September 2006 and March 2009 VA examinations.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met.  See Hickson, 12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board finds that service connection is warranted for left ear hearing loss.  

At the outset, it is noted that the Veteran's specialties during service was that of heavy anti-armor weapons crewman and infantryman.  Thus, his report of noise exposure is credible and consistent with the circumstances of his service, as indicated in official military records.  See 38 U.S.C.A. § 1154(a).  As such, the Board finds that the Veteran was likely exposed to acoustic trauma in service.  

Having determined that the Veteran was exposed to noise during service, the Board must now consider whether the currently-diagnosed hearing loss is causally related to such exposure.  

Service treatment records show that the Veteran had a slight shift in hearing thresholds during service.  On entrance, thresholds frequencies in decibels at 500, 1000, 2000, 3000, and 4000 Hertz were 15, 10, 20, 20, and 25.  At separation, thresholds frequencies in decibels at 500, 1000, 2000, 3000, and 4000 Hertz were 20, 20, 25, 30, and 30.  Furthermore, as previously stated, during the September 2006 examination, the Veteran stated that he had progressive hearing loss and tinnitus since the early 1980s.  He also reported having considerable noise exposure and recurrent ear infections during his three years of service and had no history of recreational or occupational noise exposure.  In this regard, the Veteran is competent to identify the medical condition that is his bilateral hearing loss.  Further, this is consistent with findings at discharge in 1981, which show a shift in hearing thresholds.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

In sum, the Board has considered the totality of the competent evidence on file, including the Veteran's military occupations, the inservice audiology findings indicating some degree of hearing loss at discharge, the Veteran's competent report of a continuity of symptoms since service, and the audiology findings from later VA examinations.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for left ear hearing loss is warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim for service connection for left ear hearing loss is reopened.

Service connection for left ear hearing loss is granted.


REMAND

The Veteran perfected an appeal as to whether a compensable disability rating is warranted for his service-connected right ear hearing loss.  The Board notes that by way of the above decision, left ear hearing loss is now also service-connected, making bilateral hearing loss the service-connected disability. 

Diagnostic Code 6100 of the Rating Schedule rates defective hearing from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85. 

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Table VI is used to determine a Roman numeral designation (I through XI) for hearing based on a combination of the percent of speech discrimination and pure tone threshold average.  38 C.F.R. § 4.85(b). 

These rating criteria are applied to assess one rating for a bilateral hearing disability.  The Court has held that a claim involving service connection for one ear and a higher rating for the other ear, such as was the case here, are inextricably intertwined.  See Simmons v. Shinseki, 24 Vet. App. 87, 93 (2010).  As such, the bilateral hearing loss aspect of this claim must be remanded so that the RO can, in the first instance, consider the whether a higher initial rating is warranted. 

The Board notes that a private audiological examination was provided dated March 2005.  However, there is no indication that these scores were obtained using the Maryland CNC test pursuant to 38 C.F.R. § 4.85(a).  In Savage v. Shinseki, 24 Vet. App. 259 (2011) the Court held that the Board must either seek clarification of a private medical examination report or explain why such clarification is not needed if a private medical examination is unclear or insufficient.  Therefore, the RO is alerted to the Board's duty and should clarify what test was used in this private examination. 

Accordingly, the case is REMANDED for the following action: 

1.  After seeking clarification of the audiological findings in the March 2005 private medical report to determine whether the Maryland CNC speech discrimination test was performed, and if so, the results of that testing, and associating all outstanding pertinent records with the claims file, schedule the Veteran for a VA audiology examination to determine the extent and severity of his bilateral hearing loss.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests, including an audiological evaluation, must be performed.  The results should conform to VA regulations governing evaluation of hearing loss.  Also, the examiner should fully describe the functional effects of the Veteran's hearing loss disability.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

2.  Readjudicate the Veteran's claim for an initial compensable evaluation for his service-connected bilateral hearing loss.  If the benefits sought on appeal remain denied, the Veteran should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


